Case: 1:13-cv-06243 Document #: 345 Filed: 04/02/20 Page 1 of 1 PageID #:5357

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

David Bishop, et al.
                                              Plaintiff,
v.                                                           Case No.: 1:13−cv−06243
                                                             Honorable Gary Feinerman
Air Line Pilots Association, International
                                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 2, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Pursuant to Second
Amended General Order 20−0012, the 4/10/2020 status hearing [343] is stricken and
re−set to 5/6/2020 at 9:00 a.m. In the meantime, if any party wishes to present a
scheduling or other issue or question to the court, that party should send an email to the
Courtroom Deputy (Jackie_Deanes@ilnd.uscourts.gov) and the proposed order email box
(Proposed_Order_Feinerman@ilnd.uscourts.gov), with a copy to all other counsel, and the
court will respond as soon as practicable. If any party wishes to extend, shorten, or revoke
in a particular case the filing extensions granted by Paragraph 2 of Second Amended
General Order 20−0012, that party shall file a motion on the case docket and shall indicate
in the motion whether the relief sought is agreed or opposed. Parties may file other
non−emergency motions on the case docket as they see fit. Emergency relief in any case,
or emergency relief from Second Amended General Order 20−0012, shall be sought in the
manner set forth in Paragraphs 5−6 of Second Amended General Order 20−0012.Mailed
notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
